RAWLINSON, Circuit Judge,
Dissenting:
I must respectfully dissent. I would not presume to secondguess the district court judge on a matter of state law that has not been decided by the state’s Supreme Court. I prefer to certify to the Nevada Supreme Court the question of whether Nevada law recognizes forbearance of a stale claim as adequate consideration. As we noted in Kremen v. Cohen, 325 F.3d 1035, 1038 (9th Cir.2003), “we have an obligation to consider whether novel state-law questions should be certified—and we have been admonished in the past for failing to do so.” (citation omitted). Having so considered, I would certify.